Court of Appeals, State of Michigan

                                               ORDER
                                                                             Douglas B. Shapiro
In re Estate of Stuart Alister Warner                                         Presiding Judge

Docket No.     323664                                                       Peter D. O'Connell

LC No.         2013-000548-DA                                               Kurtis T. Wilder
                                                                              Judges


                The Court orders that the December 8, 20 15 unpublished opinion is hereby AMENDED
to correct a clerical error. On page 5, first paragraph, the fourth sentence shall read: We conclude that
the probate court did not clearly err when it found that the value of the items in the home would be
below Tamara's spousal allowances, and it did not abuse its discretion by determining that an appraisal
would be an unnecessary expense to the estate under those circumstances.

               In all other respects, the December 8, 20 15 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JAN 0 4 2016
                                        Date